NOTICE OF ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1 recites the limitation “resistance element” in lines 11, 12, 15, 17, 18, and 20. This limitation invokes 112f because the limitation has the generic place holder “element” in combination with the functional language the resistive element 24 is a helical coil spring, having a first end of the coil formed into a loop shape which engages with the securing pin 28 to hold the spring in place in the mounting head 26.”)
Claim 1 recites the limitation “an adjustment assembly” in line 19. This limitation invokes 112f because the limitation has the generic place holder “assembly” in combination with the functional language “adjustment” with no specific structure. Later, the Applicant’s Specification disclose that the structure of the adjustment assembly includes a threaded screw 32. (Applicant’s Specification, Page 4, third paragraph, “The adjustment assembly includes a threaded screw 32 having a longitudinal axis about which the screw rotates in known manner and a head end 36 which is formed to make it easy to rotate the screw 32.”)
Claim 2 recites the limitation “resistance element” in lines 4, 8. This limitation invokes 112f because the limitation has the generic place holder “element” in combination with the functional language “resistance” with no specific structure. (Applicant’s Specification, Page 4, third paragraph, “the resistive element 24 is a helical coil spring, having a first end of the coil formed into a loop shape which engages with the securing pin 28 to hold the spring in place in the mounting head 26.
Claim 3 recites the limitation “resistance element” in line 1. This limitation invokes 112f because the limitation has the generic place holder “element” in combination with the functional language “resistance” with no specific structure. (Applicant’s Specification, Page 4, third paragraph, “the resistive element 24 is a helical coil spring, having a first end of the coil formed into a loop shape which engages with the securing pin 28 to hold the spring in place in the mounting head 26.”)
Claim 4 recites the limitation “resistance element” in line 1. This limitation invokes 112f because the limitation has the generic place holder “element” in combination with the functional language “resistance” with no specific structure. (Applicant’s Specification, Page 4, third paragraph, “the resistive element 24 is a helical coil spring, having a first end of the coil formed into a loop shape which engages with the securing pin 28 to hold the spring in place in the mounting head 26.”)Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

EXAMINER’S AMENDMENT
Authorization for this examiner's amendment was given in an interview with Howard M. Gitten (Reg. 32,138) on 03/23/2022.

The application has been amended as follows:

Claim 3 has been amended as follows:
On line 3, “end  region,a” has been amended to ---end region, a---.
On line 3, “each arm” has been amended to --- each of the first and second arms---.
On line 4, “at a respective first end region,” has been amended to --- at the respective first end region,---.
On line 4, “each arm” has been amended to --- each of the first and second arms---.
On line 5, “each of the first arm and second arm having a respective central region;” has been deleted.
On line 8, “each arm” has been amended to --- each of the first and second arms---.
On lines 9-10, “and second arm” has been amended to --- and the second arm---.
On line 11, “a first end” has been amended to --- the first end---.


Claim 4 has been amended as follows:
On line 3, “end  region,a” has been amended to ---end region, a---.
On line 3, “each arm” has been amended to --- each of the first and second arms---.
On line 4, “at a respective first end region,” has been amended to --- at the respective first end region,---.
On line 4, “each arm” has been amended to --- each of the first and second arms---.
On line 5, “each of the first arm and second arm having a respective central region;” has been deleted.
On line 8, “each arm” has been amended to --- each of the first and second arms---.
On lines 9-10, “and second arm” has been amended to --- and the second arm---.
On line 11, “a first end” has been amended to --- the first end---.
On line 14, “a second end” has been amended to ---the second end---.

Claim 5 has been amended as follows:
On line 2, “isa” has been amended to ---is a---

Claim 8 has been amended as follows:
On line 2, “isa” has been amended to ---is a---
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claims 3 and 4.

“wherein the resistance element has a longitudinal axis which is co-axial to the longitudinal axis of the threaded screw” (claim 4)
The prior art of record An (US 2019/0255383 A1) teach a hand grip including a first and second operating arms capable of moving toward and away from each other. An further teach a first and second connection arms disposed between the first and second operating arms. However, the prior art of record fail to teach or render obvious a handgrip exercising device wherein the resistance element has a longitudinal axis which is parallel to the longitudinal axis of the threaded screw, wherein the resistance element has a longitudinal axis which is co-axial to the longitudinal axis of the threaded screw. 
The prior art of record Hao (US 2018/0169458 A1) teach an exerciser with a first operating arm and a second operating arm pivotally connects with an axis wherein each of the first operating arm and the second operating arm includes a first end and a second end and the second end. However, Hao fail to teach or render obvious a handgrip exercising device wherein the resistance element has a longitudinal axis which 
The prior art of record Salvino (US 4,753,434) teach a hand held exercise device for strengthening the hand and arm muscles with means to vary the resistance. Further Salvino teach the resistance means Is an elastomeric compound. However, Hao fail to teach or render obvious a handgrip exercising device wherein the resistance element has a longitudinal axis which is parallel to the longitudinal axis of the threaded screw, wherein the resistance element has a longitudinal axis which is co-axial to the longitudinal axis of the threaded screw. 
The prior art of record Waldman (US 2016/0235613 A1) teach a therapeutic hand-held exercise device includes a pair of movable members that each define a handle portion and an end effector portion. Further, Waldman teach the resistance providing means is a resistance means is a rubber-based compound. However, Hao fail to teach or render obvious a handgrip exercising device wherein the resistance element has a longitudinal axis which is parallel to the longitudinal axis of the threaded screw, wherein the resistance element has a longitudinal axis which is co-axial to the longitudinal axis of the threaded screw. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784